Hill, J.
Construing the- petition as praying -for an injunction and the appointment of a receiver, and the judgment to be a denial of the injunction and a refusal to appoint a receiver, under the pleadings and evidence the court did not abuse his discretion in refusing to grant an interlocutory injunction and in refusing to appoint a receiver as prayed.

Judgment affirmed.


All the Justices concur

Injunction and receivership were denied.
S. G. Grane, for plaintiff. T. J. Ripley f for defendant.